Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Nathan DeVries on 8/16/2022.  

The application has been amended as follows: 
Claims 10-20 and 58-60 have been canceled (these claims were non-elected without traverse).
Claim 45, line 2, “in in” has been replaced with “in”; and in line 3, “of the” has been added after “removal”.
Claim 47 has been amended as follows: 
    47.	(Currently Amended) The water treatment system of claim 46, wherein:
	the treatment assembly includes a handle assembly comprising the handle, the handle assembly disposed on the upper part of the treatment assembly; and
	the handle assembly includes the releasable coupling, the releasable coupling comprising first and second s operable to interface with first and second keepers of the base assembly for engagement of the treatment assembly to the base assembly



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited art—Woodard ‘216 and Higashijima —fail to anticipate or render obvious, alone or in any proper combination, the last section in each of claims 1 and 39, including the releasable coupling operable to engage a base receiver of the base assembly in response to pivoting the handle from the handle operable position to the handle engaged position—in combination with all the other limitations in each of claims 1 and 39.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERRY K CECIL/Primary Examiner, Art Unit 1778